Name: Commission Regulation (EEC) No 1718/88 of 17 June 1988 amending Regulation (EEC) No 3150/87 opening a standing invitation to tender for the export of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 88 Official Journal of the European Communities No L 152/49 COMMISSION REGULATION (EEC) No 1718/88 of 17 June 1988 amending Regulation (EEC) No 3150/87 opening a standing invitation to tender for the export of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas the last partial invitation to tender under Commission Regulation (EEC) No 3150/87Q, as last amended by Regulation (EEC) No 1717/88 (6) should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 3150/87 is hereby replaced by the following : '3 . The last partial invitation to tender shall expire on 13 July 1988'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 110, 29 . 4. 1988, p . 7. Ã  OJ No L 202, 9 . 7. 1982, p. 23 . (*) OJ No L 223, 11 . 8 . 1987, p . 5. (4 OJ No L 300, 23. 10 . 1987, p. 13 . (6) See page 47 of this Official Journal .